Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2022

                                       No. 04-22-00418-CR

                                      Johnny GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-0573
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        The trial court imposed sentence in the underlying cause on May 31, 2022. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed June 30,
2022. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on July 15, 2022. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on July 1, 2022,
but he did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appeared the notice of appeal was untimely filed, and no motion for extension of time was filed.
We therefore ordered appellant to show cause in writing why this appeal should not be dismissed
for lack of jurisdiction. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.
Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought by filing a writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).

        On July 25, 202, appellant responded that, although sentence was imposed on May 31,
2022, the trial court signed an “amended judgment” on July 6, 2022. Thus, making his notice of
appeal timely.
       We ORDER this appeal REINSTATED. Ms. Mary Beth Sasala is the court reporter
responsible for preparing, certifying, and filing the reporter’s record in this appeal. Ms. Sasala is
ORDERED to file her record no later than September 1, 2022.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court